

117 HR 2320 IH: Elaine M. Checketts Military Families Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2320IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Jackson (for himself and Mr. Golden) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for the continuation of paid parental leave for a member of the Armed Forces in the event of the death of the child.1.Short titleThis Act may be cited as the Elaine M. Checketts Military Families Act.2.Continuation of paid parental leave for a member of the Armed Forces upon death of childNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall amend the regulations prescribed pursuant to subsections (i) and (j) of section 701 of title 10, United States Code, to ensure that paid parental leave that has already been approved for a member of the Armed Forces who is a primary or secondary caregiver (as defined under such regulations) may not be terminated upon the death of the child for whom such leave is taken.